Ruffin, Judge.
The Supreme Court granted certiorari in this case, and in McGowan v. Progressive Preferred Ins. Co.1 reversed the judgment of this court. We therefore vacate our opinion in McGowan v. Progressive Preferred Ins. Co.2 as it relates to the above-captioned case and make the judgment of the Supreme Court the judgment of this court. The case is remanded to the trial court for proceedings consistent with this opinion.

Judgment reversed.


Barnes, C. J., Andrews, P. J., Johnson, P. J., Miller, Ellington and Bernes, JJ., concur.


 281 Ga. 169 (637 SE2d 27) (2006).


 274 Ga. App. 483 (618 SE2d 139) (2005).